Citation Nr: 0011218	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-31 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to VA dental treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.  He was wounded in action in France during World War II 
and his decorations include the Purple Heart Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the St. 
Petersburg, Florida , Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which eligibility for dental 
treatment was denied.  

The instant claim was previously remanded by the Board in 
September 1999, for the purpose of providing the veteran with 
a Supplemental Statement of the Case discussing all the 
regulations pertinent to his claim for outpatient dental 
treatment.  Having reviewed the record, the Board finds that 
the specified due process considerations are complete. 


FINDING OF FACT

The record does not include evidence of dental trauma as a 
result of combat wounds or other in-service dental trauma; 
nor is there evidence of circumstances which would qualify 
the veteran for VA dental treatment under any additional 
category providing for such treatment.  


CONCLUSION OF LAW

The claim for eligibility for VA dental treatment is not well 
grounded.  38 U.S.C.A. § 5107(a)(West 1991 & Supp. 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to VA dental 
treatment for the teeth for which service connection was 
granted in 1951.  He has argued that when he was drafted into 
the military, his teeth were in good condition, and it was 
during his service in Europe in World War II that his teeth 
became filled with cavities.  According to the veteran, 
between June 1944 and September 1944 he was involved in 
almost constant combat and he did not have time to care for 
his teeth.  

Initially, the Board notes that the threshold question to be 
answered in all cases is whether the appellant's claim is 
well grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation. Murphy v. 
Derwinski, 1 Vet.App. 78 (1990); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).  If a particular claim is not well grounded, 
then the appeal fails and there is no further duty to assist 
in developing facts pertinent to the claim since such 
development would be futile. 38 U.S.C.A § 5107(a) (West 1991 
& Supp. 1999).  

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

The bases for eligibility for outpatient dental treatment are 
set forth in 38 U.S.C.A. § 17.161 (1999).  Such treatment is 
available on a one-time completion basis to veterans with a 
service-connected noncompensable dental disability shown to 
have been in existence at time of discharge or release from 
active service which took place before October 1, 1981, if 
application was received within one year after such discharge 
or release (Class II eligibility) 38 C.F.R. 
§ 17.161(a)(2)(ii) (1999).  

In addition to treatment on a one-time completion basis, 
outpatient dental treatment is available (regardless of the 
one-year application requirement) for compensable dental 
disability (Class I), noncompensable dental disability 
resulting from combat wounds or service trauma (Class II(a)), 
noncompensable dental disability of those shown to have 
prisoner of war status (Class II(b) and Class II(c)), dental 
disability associated with aggravation of a service-connected 
disability (Class III), those with service connected 
disability rated 100 percent disabling (Class IV), those 
participating in vocational rehabilitation under Chapter 31 
(Class V), or those scheduled for admission or otherwise 
receiving care from VA under Chapter 17 of 38 U.S.C. (Class 
VI). 38 C.F.R. § 17.161 (1999).  

For the purposes of determining whether a veteran has Class 
II(b) eligibility for dental care under 38 C.F.R. § 17.161, 
the term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service, including tooth extraction. See VAOPGCPREC 5-97 
(January 22, 1997).  

Having reviewed the veteran's claims file, the Board has 
concluded that a well grounded claim for entitlement to VA 
dental treatment has not been presented.  The June 1942 
induction examination report shows that tooth #16 on the 
right and tooth number 16 on the left were missing.  Service 
medical records show dental treatment in 1943.  A diagnosis 
of dental caries is shown in October 1944, at which time 
treatment included amalgam fillings to teeth numbers 13, 14, 
15, 6, 7, and 8 on the left and silicate filling of tooth 
number 1 on the left.  The separation examination report 
shows a notation of "4" was made with regard to the left.  

In June 1951, the veteran submitted a claim for outpatient 
dental treatment for five cavities which needed refilling, on 
the basis that these teeth should be service-connected 
because they were filled in service in August 1942 and 
November 1944.  
In June 1951, the veteran received a dental rating, for 
treatment purposes, for teeth numbers 1, 3, 8, 9, 14, 15, 18, 
19, and 20.  As the RO noted in the September 1999 Statement 
of the Case, the dental rating for these teeth was apparently 
granted on the basis of in-service treatment, according to 
the laws and regulations extant at the time.  

At one time, the law permitted repeated Class II VA dental 
treatment of noncompensable service-connected dental 
conditions and set no time limit for applying for treatment.  
Those provisions were changed in 1957 (See Pub. L. No. 85-56, 
§§ 512, 2301, 71 Stat. 83, 112, 172 (1957)), at which time 
Class II dental treatment was restricted to a one-time 
completion basis and it was required that the application for 
treatment be made within one year of release from service; 
and these provisions are contained in the current law and 
regulations. 38 U.S.C.A. § 1712(b)(1)(B) and (C) (West 1991); 
38 C.F.R. § 17.161 (1999).  See also Woodson v. Brown, 8 
Vet.App. 352 (1995).  

As noted, for veterans discharged prior to October 1981, 
eligibility for dental treatment on a one-time completion 
basis is now predicated on filing a claim for such treatment 
within one year following discharge.  The veteran's initial 
claim for dental treatment was not submitted until 1951, or 
more than one year following his discharge.  Thus, under the 
current regulations, he would not be eligible for dental 
treatment on a one time completion basis.  However, the 
record shows that in September 1951, the veteran was afforded 
a VA dental examination and treatment for the teeth rated in 
the June 1951 rating action.  Thus, he has already been 
afforded outpatient dental treatment on a one-time completion 
basis following service.  

In order to be eligible for additional outpatient dental 
treatment of teeth for which treatment was afforded in 1951, 
the veteran must meet the requirements of one of the other 
categories of eligibility as set forth in 38 C.F.R. § 17.161 
(1999), which provide for outpatient dental treatment 
regardless of one-time completion or the date of claim 
requirements.  Review of the record indicates, however, that 
no evidence has been presented to show eligibility for VA 
dental treatment under any of the remaining categories 
therefor.  38 U.S.C.A. § 1712 (West 1991 & Supp. 1999); 38 
C.F.R. § 17.161 (1999).  

Specifically, the veteran is not shown to currently have 
service-connected disability rated at 100 percent; 
compensable dental disability (See 38 C.F.R. § 4.150, 
Diagnostic Code (DC) 9913 (1994); or dental disability 
associated with aggravation of a service-connected 
disability; nor is he shown to be a participant in vocational 
rehabilitation under Chapter 31 (Class V) or to be otherwise 
scheduled for admission or otherwise receiving care from VA 
under Chapter 17.  

The record indicates that the veteran is a combat veteran, as 
he is a recipient of the Purple Heart Medal for his period of 
active service during World War II and service connection has 
been granted for residuals of a gunshot wound to the right 
arm.  However, there is no evidence to show that the veteran 
suffered dental trauma as a result of combat wounds; nor is 
there evidence of any other service trauma resulting in a 
dental disability.  Furthermore, the veteran has not claimed 
that the dental problems for which he now desires treatment 
are the result from combat wounds or service trauma.  He has 
indicated that he was unable to care for his teeth while 
participating in combat; however, in-service dental 
treatment, or lack thereof, may not be considered "dental 
trauma" for the purpose of establishing eligibility for 
dental treatment under 38 C.F.R. § 17.161 (1999).  Woodson v. 
Brown, 8 Vet. App. 352 (1995); VAOPGCPREC 5-97 (January 22, 
1997).  Finally, there is no evidence showing that the 
veteran has prisoner of war status.  

Thus, the record does not include evidence of circumstances 
which would qualify the veteran for VA dental treatment under 
any of the available categories of eligibility.  As such, the 
Board finds that he has not submitted a "plausible, " or 
well grounded claim for entitlement to VA dental treatment.  
Woodson, supra; 38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. 
§ 17.161 (1999).  

Under the circumstances, the VA has no further duty to assist 
the veteran in developing a well-grounded claim for the 
benefit sought. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998), Robinette v. Brown, 8 Vet. App. 69 (1995).  
Furthermore, the Board finds that the obligation to advise 
the claimant of the evidence required to complete his claim 
was fulfilled in October 1999 Supplemental Statement of the 
Case, in which the veteran was informed that there was no 
evidence of dental injury as a result of trauma during 
military service and he did not meet the current legal 
requirements for outpatient dental treatment.  38 C.F.R. 
§ 5103(a) (West 1991); Robinette, supra.

The Board acknowledges that by finding this claim to be not 
well grounded, the issue on appeal has been decided on a 
different legal basis than that utilized by the RO in the 
original rating.  When the Board addresses a question that 
has not been addressed by the RO, inquiry is required as to 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the appellant has not been prejudiced 
by this decision, as the Board has considered the same law 
and regulations and merely concludes that the appellant did 
not meet the initial threshold evidentiary requirements of a 
well-grounded claim, and therefore, the same result has been 
reached.  


ORDER

Entitlement to VA dental treatment is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

